Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed. Claim 21 is cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11 and 16:
The prior art of record, Oltean et al (U.S. Patent Application Publication No. 20140244604) teaches a technique for predicting compressibility of a data block, and using the predicted compressibility in determining whether a data block if compressed will be sufficiently compressible to justify compression. In one aspect, data of the data block is processed to obtain an entropy estimate of the data block, e.g., based upon distinct value estimation. The compressibility prediction may be used in conjunction with a chunking mechanism of a data deduplication system. 
The prior art of record, McCanne et al (U.S. Patent No. 9407727) teaches systems and techniques for optimizing communications between a client and a server. Specifically, in some embodiments, an executing script on a client can send a resource request to a server. In response, the server can send an optimized version of the resource back to the client. The client can then reconstruct the resource from the 
The prior art of records do not render obvious to one ordinary skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “compressing structured data, the method comprising: accessing semi-structured data, the semi-structured data comprising a plurality of elements that are grouped in key-value pairs; determining a plurality of unique elements of the plurality of elements that represent non-duplicate elements, each of the plurality of unique elements associated with a respective unique index of a plurality of unique indexes, each of the plurality of unique indexes indicating a position of a corresponding unique element of the plurality of unique elements in one of a plurality of data stores, determining a first array of elements from the plurality of elements, said determining the array comprising determining an arrangement of the plurality of unique elements: and generating a sequence of encoded representations corresponding to the plurality of elements, the sequence of encoded representations corresponding to at least some of the plurality of unique elements and the first array of elements, the generating the sequence of encoded representations based on the plurality of unique indexes” as cited in independent claims 1, 11 and 16. For example, see FIG. 3A-3C of the drawings, the semi-structured data 302 includes elements 312-325. The elements 312-325 are grouped in key-value pairs, such as elements 312 (key) and 313 (value). Elements 312-317 can be grouped together as atomic key-value pairs 304. Thus, for the key-value pair 312 and 313, a key of d is associated with an atomic value of 123. Elements 318-321 can be grouped together as object key-value pairs at 306. Thus, for the key-value pair of 318 and 319, a key of d is associated with an object of [123, 'foo', 'bar']. Elements 322-325 can be grouped together as array key-value pairs at 308. Thus, for the key-value pair of 322 and 323, a key of g is associated with an array of {a: 123}. There are three data stores 332-336, can be referred to together as a single data store 330. The data store 332 can store elements of an atomic type, the data store 334 can store elements of an object type, and the data store 336 can store elements of an array type. Figure 3C illustrates a result 350 of determination of unique elements of the semi-structured data 302, as well of generation of a sequence of encoded representations corresponding to the semi-structured data 302 based on unique indexes of the unique elements. In some embodiments, the result 350 can be implemented as a compressed file. The result 350 can include a root pointer 352, an indication of values 354, and data stores 356, 358, and 360. The result at the data store 356 includes the unique elements of the semi-structured data 302, where the unique elements are associated with unique indexes at the data store 356. The result 350 at the data store 358 can include the sequence of encoded representations of the semi-structured data 302, and the result 350 at the data store 360 can include a sequence of encoded representations of objects and/or arrays of the semi-structured data 302. These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.

Claims 2-10, 12-15 and 17-20:


Relevant Prior Art
1. Shadmon et al, U.S. Patent Application Publication No. 20020120598, is directed to a method for encoding XML tree data that includes the step of encoding the semi-structured data into strings of arbitrary length in a way that maintains non-structural and structural information about the XML data, and enables indexing the encoded XML data in a way facilitates efficient search and browsing. 
2. Li et al, U.S. Patent No. 9507848, is directed to generate an inverted index. Semi-structured data from a plurality of sources is parsed to extract structure from at least a portion of the semi-structured data. The inverted index is generated using the extracted structure. The inverted index includes a location identifier and a data type identifier for one or more entries of the inverted index. 
The above references are pertinent arts listed in PTO-892 from. They are directed to the same field of invention to the state of art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-270-1223.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN HUTTON/Primary Examiner, Art Unit 2154